Case 3:19-cv-00226-HES-MCR Document 16 Filed 05/31/19 Page 1 of 1 PageID 58



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

MICHELLE JOHNSON,

       Plaintiff,                                CASE NO.: 3:19-CV-00226-HES-MCR

-vs-

ACE CASH EXPRESS, INC.,

       Defendant.
                                     /


                    JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


        COMES NOW the Plaintiff, MICHELLE JOHNSON, and the Defendant, ACE CASH

EXPRESS, INC., and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate to dismiss,

with prejudice, each claim and count therein asserted by Plaintiff against the Defendant in the

above styled action, with Plaintiff and Defendant to bear their own attorneys’ fees, costs, and

expenses.

        Respectfully submitted this 31st day of May, 2019.

/s/ Shaughn C. Hill                              /s/ Amy Drushal
Shaughn C. Hill, Esquire                         Amy L. Drushal, Esquire
Morgan & Morgan, Tampa, P.A.                     Florida Bar#: 0546895
One Tampa City Center                            Trenam, Kemker, Scharf, Barkin, Frye, O’Neill
201 N. Franklin St., 7th Flr.                    & Mullis, P.A.
Tampa, FL 33602                                  101 E Kennedy Blvd
Tele: (813) 223-5505                             Suite 2700
Fax: (813) 223-5402                              Tampa, FL 33602
shill@forthepeople.com                           813/223-7474
Florida Bar#: 105998                             Fax: 813/229-6553
Attorney for Plaintiff                           Email:aldrushal@trenam.com/
                                                 pbs@trenam.com
                                                 Attorneys for Defendant
